   Case 1:19-cv-01294-RBW Document 2 Filed 05/06/19 Page 1 of 6




                                                 19-cv-01294-RBW




05/06/2019                                 /s/ Elizabeth A. Fernandez
Case 1:19-cv-01294-RBW Document 2 Filed 05/06/19 Page 2 of 6
    Case 1:19-cv-01294-RBW Document 2 Filed 05/06/19 Page 3 of 6




                                                     19-cv-01294-RBW




05/06/2019                                  /s/ Elizabeth A. Fernandez
Case 1:19-cv-01294-RBW Document 2 Filed 05/06/19 Page 4 of 6
    Case 1:19-cv-01294-RBW Document 2 Filed 05/06/19 Page 5 of 6




                                                    19-cv-01294-RBW




05/06/2019                                  /s/ Elizabeth A. Fernandez
Case 1:19-cv-01294-RBW Document 2 Filed 05/06/19 Page 6 of 6
